DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, Figure 6, which encompasses claims 1-4, 6, 7, and 10-20 in the reply filed on 11/20/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JO et al. 20210143365

    PNG
    media_image1.png
    421
    771
    media_image1.png
    Greyscale


Regarding claim 1, fig. 2 of Jo discloses a display device comprising: 
a substrate 101 comprising an opening area HA, a peripheral area DA surrounding the opening area, and a display area AA surrounding the peripheral area; 
a transistor 150 disposed on the display area of the substrate; 
a first electrode 132 electrically connected to the transistor; 
an intermediate layer 134 overlapping the first electrode; 
a second electrode 136 disposed on the intermediate layer; 
a first dam 108 disposed on the peripheral area of the substrate; and 
a first encapsulation inorganic layer 142 disposed on the second electrode, 
wherein the first encapsulation inorganic layer 142 is in contact with a side of the first dam in the peripheral area.


Regarding claim 14, fig. 2 of Jo discloses a display device comprising: 
a substrate 101 comprising an opening area HA, a peripheral area DA surrounding the opening area, and a display area AA surrounding the peripheral area; 
a transistor 150 disposed on the substrate; 
a first electrode 132 electrically connected to the transistor; 
an intermediate layer 136 overlapping the first electrode;
a second electrode 136 disposed on the intermediate layer; 
a dam 108 disposed on the peripheral area of the substrate; and 
a first encapsulation inorganic layer 142 disposed on the second electrode and overlapping the dam, 
wherein: ends of the intermediate layer and the second electrode overlap the peripheral area (see X1 and X2 region of fig. 2), and the first encapsulation inorganic layer covers the ends of the intermediate layer and the second electrode and is in contact with at least a part of a side of the dam (see fig. 2 side of 108).

Regarding claim 2, fig. 2 of Jo discloses wherein the first encapsulation inorganic layer 142 is in contact with an upper surface of the first dam.

Regarding claim 3, fig. 2 of Jo discloses wherein the display device further comprises: 
a second dam 110a (below X2 next to HA) disposed on the peripheral area of the substrate; and 
a first layer (next layer directly on top of 110A) disposed on the second dam, and wherein the first layer comprises a same material as that of at least a part of the intermediate layer.

Regarding claim 4, par [0050] of Jo discloses wherein the intermediate layer and the first layer comprise at least one of a hole transport layer, a hole injection layer, an electron injection layer, and an electron transport layer.
 
Regarding claim 6, fig. 2 of Jo discloses wherein the first layer is in contact with the first encapsulation inorganic layer.

Regarding claim 7, fig. 2 of Jo discloses wherein: the display device further comprises one or more second layers disposed between the first dam and the opening area, and the one or more second layers comprise a same material as that of at least a part of the intermediate layer (see fig. 2 region between X2 and HA).

Regarding claim 10, par [0050] of Jo discloses wherein the intermediate layer and the one or more second layers comprise at least one of a hole transport layer, a hole injection layer, an electron injection layer, and an electron transport layer.

Regarding claim 11, fig. 2 of Jo discloses wherein: the display device further comprises a third layer (see layer directly on top of 108b) overlapping at least a part of an upper surface of the first dam, and the third layer comprises a same material as that of at least a part of the intermediate layer.

Regarding claim 12, fig. 2 of Jo discloses wherein an edge of the third layer and an edge of the upper surface of the first dam are aligned (layer on top of 108b which have bends form edges which are aligns with top surface of 108b which has bends and edges which are aligned).

Regarding claim 13, fig. 2 of Jo discloses wherein the display device further comprises: an encapsulation organic layer 144 disposed on the first encapsulation inorganic layer; and a second encapsulation inorganic layer 146 disposed on the encapsulation organic layer, and wherein the first encapsulation inorganic layer and the second encapsulation inorganic layer are in contact with each other between the first dam and the opening area.

Regarding claim 15, fig. 2 of Jo discloses wherein the first encapsulation inorganic layer completely covers the side of the dam.

Regarding claim 16, fig. 2 of Jo discloses wherein the first encapsulation inorganic layer covers an upper surface of the dam.

Regarding claim 17, fig. 2 of Jo discloses wherein: the display device further comprises an inorganic insulating layer 114 disposed between the substrate 101 and the transistor, and the first encapsulation inorganic layer is in contact with at least a part of the inorganic insulating layer on the peripheral area of the substrate.

Regarding claim 18, fig. 2 of Jo discloses wherein: the dam comprises a first dam 108b and a second dam 108a, and the first encapsulation inorganic layer 142 is in contact with a side of at least any one of the first dam and the second dam.

Regarding claim 19, par [0050] of Jo discloses wherein the intermediate layer comprises at least one of a hole transport layer, a hole injection layer, an electron injection layer, and an electron transport layer.

Regarding claim 20, fig. 2 of Jo discloses wherein the display device further comprises an encapsulation organic layer 144 and a second encapsulation inorganic layer 146 disposed on the first encapsulation inorganic layer, and wherein, in at least a part of the peripheral area, the first encapsulation inorganic layer and the second encapsulation inorganic layer are in contact with each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829